It was contended by the plaintiff that the Commission was estopped from holding that he was not totally disabled from securing and retaining remunerative employment by reason of the State Fund having paid disability benefits to him for the six years period subsequent to his injury especially in view of the fact that there had been no improvement.
The insurance Carrier is not "estopped" by its payment of compensation. It does not pay at the peril of admitting the extent or duration of the disability. It is not estopped because the applicant has not acted to his             1 detriment in reliance on its action. Its action in paying compensation as if the disability were total for an indefinite period without requiring applicant to have it found by the Commisison as total is all for the applicant's benefit. To hold otherwise would discourage a practice highly beneficial to all parties.
It does not appear anywhere in the record that the Industrial Commission made any finding as to the extent or duration of applicant's disability until August 14, 1941. On that date the Commission found that Crow was not totally and permanently disabled. Therefore, there is in this case no question of the Commission's having made a *Page 339 
finding or an award prior to August 14, 1941, to the effect that the applicant was totally or permanently disabled, which it could not change except on change of condition. The fact seems to be that the State Insurance Fund, as is the practice of many insurance companies, simply paid the employee $16.00 per week because it concluded he was totally disabled, but by so doing for an indefinite time it did not admit that his condition was one of permanent total disability. Every now and then it had a physician examine the man and report to it on his condition. This of course is a wise practice because it leaves the matter of determining the extent and duration of the employee's disability open for future finding. Meanwhile the injured person is paid $16 per wek. If the insurance carrier could not pay for an indefinite time in order to see if there would be an improvement both as to extent and as to duration but must seek at once to have determined the extent if not duration of his disability, much hardship and injustice might ensue to the applicant or to the carrier. The Commission would have to hazard a guess and once it committed it would be subject to the objection that it could not alter its award unless the conditions changed. In cases where there is a disability partial or total in extent for an indefinite time it is better if the matter be left for future determination as long as the party is receiving compensation for the support of his family.
I am in accord with the statement of the prevailing opinion that the person who conducted the hearing, whether a member of the body which must eventually act or not, should convey his conclusions to the members of the body who did not participate in the hearing in the form of tentative findings or by consultation while he is connected with the commisison,         3 board or official whose duty it is to act. My doubt arises on the question of whether the record should affirmatively show such was the case where the record showed that the member or examiner who conducted the hearing had severed his connection with the *Page 340 
body for whom he had so acted between the time of hearing and the ultimate handing down of the decision or whether it should not be presumed that he had deliberated with the members of the body before his departure. I do not deem it a matter of great importance because it would be only occasionally that an off-going member of a commission or board or an examiner or referee with authority to hear witnesses for such body would depart before the decision was handed down or without making tentative findings. It may in this special case, in order to assure the reviewing tribunal that a "full hearing" was had, be salutary to require the record to show the fact of communication of the examiner's conclusions before his departure.
But by so saying I do not mean to imply that administrative conferences or deliberations of the administrators or their mental processes can be inquired into to ascertain whether they accorded a fair hearing or due consideration to the questions presented. That can no more be inquired into than the deliberations or mental processes of jurymen. See 36 Columbia Law Review, 1156. In Cunnard S.S. Co. v. Elting, 2 Cir., 1938,97 F.2d 373, 376, it was contended that an order made by the assistant secretary of labor was illegal because no proof was adduced that he had considered the evidence upon which his order purportedly rested. But the court said that there was no proof that he had not done so;
"on the contrary, there is a presumption that he did his duty. In the absence of evidence to the contrary that is sufficient."
The point decided in the opinion of Mr. Justice WADE is confined to the narrow question of whether the record should reveal whether those responsible for deciding a case who have not heard the evidence have been given the benefit of the observations and conclusions of the person who did conduct it where it appears that such person severed his connection with the agency before the decision was rendered. *Page 341 
I see no necessity of comparing it to the case where a judge hears the evidence and dies or resigns before making findings which reveal his conclusions. That touches the much larger point as to whether a hearer must be a decider.
I call attention to the part 2 of Chap. VIII, dealing with the subject of "Fair Hearing" contained in Professor Gellhorn's excellent case book on Administrative Law. The subdivision poses the question: "Must the One Who Hears Be the One Who Decides, or May One Person Receive and Another Consider the Evidence?" The comments of Professor Gellhorn, in the light of his unique opportunity as Director of the Attorney General's Committee on Administrative Procedure, to view the entire field of Federal Administrative Procedure and in the light of his intensive studies in the field of Administrative Law, are most valuable. He states:
"Of course it is a commonplace that most administrative agencies of importance, such as the Interstate Commerce Commission, the Securities and Exchange Commission, the Federal Communications Commission, the United States Maritime Commission, and the like (and their state counterparts) do not see the witnesses in matters coming before them. Their hearings are ordinarily conducted by trial examiners or other presiding officers, who have no power to find the facts finally and who sometimes are not even called upon to make recommendations to their superiors. Whatever may be the desirability of the procedure, there is no real doubt of its validity, for administration would come to a virtual standstill if the heads of governmental agencies were themselves required to preside at every hearing to receive testimony.
"In the light of this observation [United States v.Nugent] 6 Cir., 1938, 100 F.2d 215, certiorari denied, 1939,Fidelity  Columbia Trust Co. v. United States, 306 U.S. 648,59 S. Ct. 591, 83 L. Ed. 1046, becomes an interesting case to note. That case involved a suit against the United States under the Tucker Act [28 U.S.C.A. § 764] as amended. The trial judge had resigned after the trial, without having announced a decision. The case was thereupon referred to another judge, who entered findings of fact and conclusions of law. Upon the government's appeal, it was held that this was improper, since the successor judge did not hear the testimony, but relied solely upon his consideration of the briefs of the parties and the transcript of the evidence taken on their behalf. The decision to this effect rested largely *Page 342 
upon the court's belief that the statute impliedly forbade the course pursued by the successor judge. When the plaintiff petitioned the Supreme Court for writ of certiorari, the Government opposed the petition. It supported the judgment below by an argument based on no narrow statutory ground, but on the broad proposition that `This rule is of the utmost importance, because only the trier of facts, be it judge or the jury, can observe and consider the opportunity of the witness for knowledge, the intelligence of the witness and his conduct on the stand, the probability or improbability of his statements, prejudice or interest, corroboration, and facts and circumstances reflecting on his credibility, as well as his relationship to the parties.' (Brief for the United States in Opposition, No. 658, Oct. Term, 1938, p. 7.) On the face of it the Government seems to have wiped from its memory the practice of judges to refer cases to special masters and referees. [However, statutes usually require special masters and referees to file with the court, reports, findings or recommendations] for the purpose of taking testimony in cases which only the judges can decide; moreover, it seems to have put itself in the anomalous position of saying that a Federal district judge cannot effectively find facts unless he saw the witnesses, whereas it has argued before and since that an administrative officer may do so with so great effectiveness that reviewing courts must accord much weight to his conclusions. Perhaps the most charitable view is that the case was not considered to be very important at the time, and someone was asleep at the switch in the Solicitor General's office when the brief passed through on its way to the Supreme Court.
"Be that as it may, there are a number of instances of judicial disapproval of fact-finding by a judge who did not himself preside at the trial. But such cases seem on the whole to express an aspiration not likely to be achieved in an administrative process which also takes into account the aspirations of speed and flexibility."
Another quotation is from the case of Farran v. Curtis Pub.Co., 1923, 276 Pa. 553, 120 A. 544, 546. It deals especially with a compensation award. The quotation follows:
"The opinion of the workmen's compensation board was written by a member who did not sit at the hearing. Said the court `This practice, while not ground for reversal, is not commended. When facts are required to be found, and such is the case in all proceedings of this character, it is especially advisable that the commissioner who presides at the hearing and sees the witnesses and hears them testify should find the facts. He is much better fitted to give proper effect to the testimony *Page 343 
than one who has before him merely the typewritten copy of the evidence.'"
It must be admitted that the nature of the hearings of the Industrial Commission in determining compensation claims is judicial rather than legislative or executive. An award is a money judgment. It involves an adversary proceeding where the right of cross-examination is valuable. Procedure in administrative agencies must be fashioned to best perform the job required by the legislature. Procedures must therefore necessarily vary according to the type of function to be performed, the practical exigencies of the task and the nature of the purpose for which the agency is designed. See "Requirement of Opportunity to be Heard in the Administrative Process" — Kenneth C. Davis, 51 Yale Law Journal, May 1942, p. 1093. Is the function investigatory or adversarial in nature? Is its primary purpose to find facts and make a report, or is it to regulate or supervise business or industrial activity, or to police or control such activities (which means ferreting out abuses and bad practices and requiring them to cease as well as making rules for their prevention or constructive guidance), or to license businesses, professions, or occupations, or to inquire into rates and charges and fix the same at reasonable levels or a mixture or combination of these purposes? Certainly the type of procedure in investigating and fixing a minimum wage for women must necessarily differ from that of determining a claim for compensation. There is a tendency to think that there is and should be one type of procedure and review for all administrative agencies. This is a great mistake founded on insufficient understanding of the field of administrative law. The approach to the problem is well stated by Mr. A.H. Feller in his article entitled "Administrative Procedure and the Public Interest — The Results of Due Process," 25 Washington University Law Quarterly, April 1940, p. 308, as contained in 1940 C.C.H., Legal Periodical Digest 3548 where it is said: *Page 344 
"In considering administrative procedure, we should try to isolate and eliminate the element of current political controversy; we should leave behind our sympathy with or antipathy to this or that particular statute; we should put behind our sympathies or antipathies with regard to government regulation of business as a general problem; and we should exclude from discussion the issue of the choice between court or commission for purposes of regulation. Having put aside these considerations, the question for discussion is this: How can administrative procedure best be adapted to the efficient dispatch of public business entrusted to an agency without the impairment of essential private rights?"
See also "A Full Hearing Before Administrative Agencies," by Warren H. Wagner, in 5 I.C.C. Practitioner's Journal — June 1938, pp. 422-434.
Both this latter article and that of Mr. Feller's were prompted by the first and second Morgan cases. Morgan v.United States, 298 U.S. 468, 56 S. Ct. 906, 912, 80 L. Ed. 1288, and Morgan v. United States, 304 U.S. 1, 58 S. Ct. 773,82 L. Ed. 1129. These two cases stimulated critical articles in many of the law journals of the nation. See A.H. Feller "Prospectives for the Further Study of Federal Administrative Law" (1938) 47 Yale L.J. 647; Kathryn Pearlman "Effect of the Morgan Decisions on the Position of the Trial Examiner." 10 George Washington Law Review, Nov. 1941, p. 43-62; also case notes in 12 Wis. L.R. 245 and 36 Columbia L.R. 1156. But all the consternation raised by the Morgan decisions should not blind us to the fact that it was not there held that he who listens to the evidence must decide the case. It was said "the one who decides must hear," but it was further held that "to hear" as used in the statute means that the deciding officer must address himself to the evidence and the argument and that the argument may be written. Said Mr. Chief Justice Hughes in the first Morgan case:
"This necessary rule [the one who decides must hear] does not preclude practicable administrative procedure in obtaining the aid of assistants in the department. Assistants may prosecute inquiries. Evidence may be taken by an examiner. Evidence thus taken may be *Page 345 
sifted and analyzed by competent subordinates. Argument may be oral or written. The requirements are not technical. But there must be a hearing in a substantial sense. And to give the substance of a hearing, which is for the purpose of making determinations upon evidence, the officer who makes the determinations must consider and appraise the evidence which justifies them."
The upshot of the matter is that even where the Administrative Agency is performing functions in their nature judicial, as is the case in hearing compensation claims, the requirements of due process do not require that he who conducts the hearing must make or participate in the decision. It is not analogous to the situation where a judge dies or resigns after hearing the evidence but before registering his conclusions. There is usually continuity of personnel on Administrative Agencies even though there may be rotation in office. What is required to satisfy the demands of due process, that is, of a full or fair hearing, is that he who observes the witness and listens to the evidence must transmit his observations or conclusions to those others who, whether they are superiors or associate members of the same agency, are to decide and this may be done in the form of tentative findings or by a report or recommendations or orally in conference. And ordinarily where the examiner is still connected with the agency at the time it renders its decision it will be presumed that he has communicated his observations and conclusions to the body which employs him or of which he is a part but where he has, shortly after the hearing and before decision is handed down, severed his connection with the agency, I see no objection to requiring that the record show that the remaining or new members who are to make the decision have had the actual benefit of his impressions and conclusions, and especially is this desirable where, as in the instant case, the outcome depends on non-documentary evidence which is in sharp conflict.
While the Commission in this case might well, without any strain of conscience and in view of the humane purposes *Page 346 
of the Act, have found the applicant totally and permanently disabled for the rest of his life in view of his very unfortunate condition, it did not do so. Sec. 42-1-63, U.C.A. 1943, makes certain losses, in law, total permanent disability. Then there is a zone in which the disabilities may be total and permanent in fact although not made so by statute. In this zone the Commission must determine whether the loss is permanent and if so, its extent. And this means that it may have to decide that it is not permanent and total, that it does not run to totality but is only partial. Starting from the other side, under Sec. 42-1-62 there are certain disabilities named in law as partial permanent disabilities. Under the same section there is an added zone of disabilities partial in extent and permanent in duration which are not specifically made so in law. Within this zone the commission must determine the extent of the permanent disability and grant compensation. But here again its investigation may lead it to conclude that the disability is permanent and total. Somewhere these zones of total and partial disability approach each other to a point where they meet. That is, starting the determination under either Sec. 42-1-63 or 42-1-62 what was claimed to be a permanent total may be found to be a permanent partial and what was claimed to be a permanent partial may be found to be so much "partial" as to be total, if we may use an apparent contradiction in terms in order to dramatize the difficulties at the border line between total and partial. It is in this twilight zone that cases very nearly the same may be in one instance judged by the commission as partial although in fact on the borderline of total, while in the other instance practically the same kind of case may be judged as total although also on the borderline. Within this twilight zone where disabilities admittedly permanent in duration are so near the borderline that they may on the evidence be determined either as partial or total, it is very difficult to be consistent. It is unfortunate that the legislature did not provide for lifelong *Page 347 
compensation for some permanent disabilities which could still be considered partial in extent although near the line of totality. But it did not do so. Consequently, wherever there is substantial evidence to support the findings of the commission we should not overturn it. We only heighten the difficulty of its task because we pick out one case from the pattern which it may have formed from examining many cases. Perhaps the Commission may accomplish it by giving the applicant the benefit of the doubt.
In this case there is evidence that the applicant was not totally disabled. I wish I could say there was no such evidence but I cannot. I must, therefore, in that               2 regard concur with the main opinion because I think the law compels us to uphold the commission's decision as being supported by the evidence.